Citation Nr: 1417920	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acoustic neuroma.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss.

In April 2013, the Board, on its own motion, advanced this appeal on its docket due to the Veteran's age pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Review of such file includes VA treatment records dated from January 2003 to October 2011.  The remaining documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1. The Veteran's acoustic neuroma did not have its clinical onset in service, is not otherwise related to active duty, and was not exhibited within the first post service year. 

2. The Veteran's bilateral hearing loss did not have its clinical onset in service, is not otherwise related to active duty, and was not exhibited within the first post service year. 





CONCLUSIONS OF LAW

1. The criteria for service connection for acoustic neuroma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2013).

2. Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In a pre-adjudication letter dated in February 2010, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for bilateral hearing loss and an acoustic neuroma.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also advised the Veteran that his military records may have been destroyed in a fire at the National Archives and Records Administration (NARA) in July 1973 and asked him to complete an enclosed NARA form (NA Form 13055, Request for Information Needed to Reconstruct Medical Data) to allow the RO to request a thorough search for his records.  He completed and returned the form in February 2010, but it was missing pertinent information.  The Veteran spoke with a Veteran's service representative and informed them that he was not seen during service for either of his claimed conditions.  The letters also listed other types of evidence he could submit in support of his claims.  The RO invited him to submit information he may have as to the location of any service treatment records or to submit any service treatment records he may have in his possession.  

In April 2010, the Veteran's service representative issued a memorandum notifying the RO that the Veteran's service records were fire related.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains post-service private and VA treatment records, and lay statements of the Veteran.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his current acoustic neuroma and hearing loss and opinions have been obtained concerning the etiology of these disabilities.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss and tinnitus issues in appellate status.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R.      § 3.309(a), including sensorineural hearing loss and acoustic neuroma, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A.          	 § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acoustic Neuroma

The Veteran contends that his acoustic neuroma is due to acoustic trauma in service.  Specifically, he asserts that his duties in the army required him to be constantly exposed to loud noises from the guns of artillery and tanks firing their guns on qualification rangers.  As noted above, the Veteran's service treatment records were not available for review.  The evidence of record contains a copy of the Veteran's DD Form 214, noting the Veteran's military occupational specialty (MOS) as a fire control instrument repairman.  The Board will concede that the Veteran was exposed to acoustic trauma while in service.  However, as will be discussed, there is no evidence relating the Veteran's in-service noise exposure to his diagnosed acoustic neuroma.  

The evidence of record also does not contain any complaints or findings of tumors within the one year presumptive period following service.

In addition, post-service evidence does not reflect symptomatology associated with acoustic neuroma until many years following service.  The earliest evidence of record diagnosing an acoustic neuroma was in May 2002.  In May 2002, the Veteran presented for private treatment due to complaints of hearing loss.  Upon examination, the attending physician noted "there is an abnormal enhancing mass by the right cerebellopontine (CP) angle.  This likely represents an acoustic neuroma."  The impression was an abnormal enhancement by the right internal auditory canal (IAC), likely an acoustic neuroma.  

A June 2002 private treatment record states that the Veteran complained of losing all the hearing in his right ear about three weeks prior to being examined.  The examining physician stated that "it is my impression that this is likely an acoustic neuroma.  Because of the size, I think it is not worthwhile observing this tumor and we are planning to remove it, as [the Veteran] is in excellent health."  He was diagnosed with an acoustic neuroma and the procedure was scheduled for September 2002.  In September 2002, the Veteran underwent the procedure for the successful removal of his right acoustic neuroma.

In this regard, the Board notes that the treatment records which have been associated with the claims folder do not demonstrate a diagnosis of acoustic neuroma until more than four decades following service, with the Veteran indicating that his symptoms did not start until 2002.  In fact, in a March 2010 statement by the Veteran, he admitted to "waking up one morning in 2002 [and his] hearing in the right ear was about 75 percent gone."  The lack of any complaint or clinical treatment for an acoustic neuroma for many years after service weighs against a finding that the disability was present during service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Absent evidence of ongoing hearing loss dating from service, the evidence is against finding a continuity of symptomatology.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The service treatment records are unavailable, therefore, there are no findings of in-service tumors, with abnormal neurological findings.  The Veteran  did not report having neurological problems or tumors on his initial application for compensation received in 1984, nor were any tumors noted on physical examination or by way of history at the time of the Veteran's March 1984 hospitalization and operation for bypass surgery due to coronary artery disease.  The Board also emphasizes the multi-year gap between discharge from active duty service and the initial findings of an acoustic neuroma.  Also of note is the fact that the Veteran did not raise a claim of service connection for an acoustic neuroma until 2010, over 50 years following service.  If he had been experiencing continuous symptoms since service and was aware of the compensation program, it is reasonable to expect that he would have filed a claim much sooner.  For the above reasons, unremitting symptomatology since service has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's acoustic neuroma to his in-service acoustic trauma.

The Veteran was afforded a VA examination in July 2012 to determine the etiology of any current acoustic neuroma and its relationship, if any, to his period of service.  The Veteran reported that he worked in house construction prior to service for one and a half years and after service, worked in construction housing for a while and then in manufacturing, as a model maker, where he used hand tools at that time.  He reported later working as a painter of dorm rooms for a university.  While in service, he reported working on binoculars and telescopes, and on-site with guns and tanks.  He told the examiner that he went to Fort Lewis, Washington on reassignment and then became a tank repairman helper.  He worked on the hydraulic systems on the turret.  He replaced the tubes and tanks.  He reported that he would set off the guns 50 feet away and have to shoot off the guns every five to six weeks, two to three times.  He did not report the use of hearing protection.  The Veteran also stated that he worked in the desert for eight months before being transferred to Germany where he worked on guns and had to go to the range to observe firings.  He claimed he was exposed to the noise for about two months.  He asserted that each day, he would be exposed to the blasts from the guns about 10-20 times each day and that he did not wear hearing protection.  The Veteran reported that to be the extent of his noise exposure in service.

The Veteran further told the examiner that he was diagnosed with an acoustic neuroma in 2002, and he first noted loss of hearing in his right ear about three weeks prior to the diagnosis.  He stated that he had never had any hearing tests before that time and did not have any problems with his hearing that he knew of.  The examiner noted that the Veteran's September 2002 procedure for removal of the acoustic neuroma.  She also noted that his hearing on the right was 90 percent gone prior to the operation and his hearing was 100 percent gone after the removal of the acoustic neuroma.  She stated that he then found out he had hearing loss in the left ear and currently wears a hearing aide in the left hear.  He denied any family history of hearing loss.

Following examination of the Veteran and review of the claims folder, the examiner opined that the Veteran's left CP angle acoustic neuroma was not caused by or a result of the Veteran's loud noise exposure in service.  She considered the Veteran's description of acoustic trauma in the service, describing it as "episodic," and noting that it was for less than two years.  She indicated that her opinion was based upon a review of the records, medical literature, and clinical experience.  Based upon such review, the examiner opined that many of the references related to noise exposure as a risk factor for acoustic neuroma was unconfirmed.  She also provided rationale that the studies which do show an increased risk noted that the offending noise exposure was persistent and for many years, namely between six and twenty years.  Lastly, she reasoned that the Veteran reported noise exposure prior to and after service.

The Board finds the July 2012 VA examiner's opinion to be the most probative. The examiner provided specific detail in support of her opinion, to include her citing to VA and post-service treatment records.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

The Board has also considered the Veteran's statements asserting a nexus between his current acoustic neuroma and in-service noise exposure.  Here, however, the Board finds that the question regarding the potential relationship between the Veteran's acoustic neuroma to be beyond the competence of a lay observer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Veteran is competent to describe his current symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, the Board accords his statements regarding the etiology of his acoustic neuroma no probative value as he is not competent to opine on such complex questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In contrast, the VA examiner, in July 2012, took into consideration all the relevant facts in providing her opinion.  

In sum, the Board finds that the preponderance of the evidence is against a finding that any current acoustic neuroma developed in service, within the one year presumptive period following service, or is related to acoustic trauma in service.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's claim is denied.

Bilateral Hearing Loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, a July 2012 VA examination report reveals that the Veteran has been diagnosed as having bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385. A diagnosis of bilateral sensorineural hearing loss was provided.  Thus, current hearing loss has been demonstrated.

The Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  As noted above, the Veteran's service treatment records were not available for review.  The evidence of record contains a copy of the Veteran's DD Form 214, noting the Veteran's military occupational specialty (MOS) as a fire control instrument repairman.  The Board finds it likely that the Veteran was exposed to acoustic trauma while in service.  However, as will be discussed, there is no evidence relating the Veteran's in-service noise exposure to his diagnosed bilateral hearing loss.

As there are no service treatment records for review, there is no evidence of any complaints of or treatment for hearing loss in-service or audiometry tests conducted during service to reveal any hearing loss as defined by VA.  There is also no report of any separation examination with respect to the Veteran's service.

If a chronic disease, such as an organic disease of the nervous system (e.g. sensorineural hearing loss), is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity. Id.  As discussed above, there is no evidence showing any diagnosed sensorineural hearing loss in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current hearing loss did not manifest until many years after service.  The first post-service report of hearing loss is a May 2002 private treatment record.  In a June 2002 private treatment record, the Veteran reported that "about three weeks ago, he lost all the hearing in his right ear."  In September 2002, the Veteran underwent a procedure for the successful removal of his right acoustic neuroma, which resulted in the complete loss of hearing in his right ear.  In a March 2010 statement by the Veteran, he admitted to "waking up one morning in 2002 [and his] hearing in the right ear was about 75 percent gone."  He further stated that in May 2003, he was evaluated by the Iowa City VA Medical Center (VAMC) and that "after testing, [they] issued [him] a hearing aid for [his] left ear."  He asserted that "the doctor said [his] hearing loss was service connected because of the loud noise."  An April 2003 Iowa City VAMC treatment record notes a diagnosis of mild sloping to moderate sensorineural hearing loss in the left ear and documented profound loss in the right ear.  The plan was for the Veteran to return for a hearing aid evaluation within 60 days.

There is no clinical evidence of any earlier hearing loss following service.  The absence of any evidence of hearing loss for over forty years after the Veteran's separation from service in July 1956 weighs against a finding that his current hearing loss was present in service or in the year or years immediately after either period of service.

In light of the absence of any objective evidence of complaints of or treatment for hearing loss during service, the fact that he specifically denied having any hearing loss prior to May 2002, and the absence of any evidence of hearing loss for decades following service, the Board does not find credible lay evidence of a continuity of symptomatology since service.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

Moreover, the only medical opinions of record reflect that the Veteran's current hearing loss is not related to service.  The audiologist who conducted the July 2012 VA examination opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner reasoned that there is no record of hearing loss at a time near that which the Veteran was in military service.  He further reasoned that the Veteran had an acoustic neuroma (brain tumor) surgically removed in 2002 and that the acoustic neuroma and the surgery resulted in the total loss of right ear hearing.  The examiner found no logical basis to associate the acoustic neuroma with the Veteran's military service some forty-six years prior to its discovery.  He noted that before this time, the Veteran 

reported a gradual decline in his hearing and military noise exposure from tank and artillery fire.  He also considered the Veteran's report of civilian occupational noise exposure as a carpenter for fifteen years.

The Veteran has expressed his belief that his current hearing loss is related to noise exposure in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current hearing loss is related to noise exposure in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence of a relationship between the Veteran's current hearing loss and service, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology with respect to the Veteran's hearing loss.  Thus, the preponderance of the evidence is against a finding that the Veteran's current hearing loss is related to service, manifested in service, or manifested within a year after his July 1956 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.







ORDER

Entitlement to service connection for an acoustic neuroma is denied.

Entitlement to service connection for bilateral hearing loss is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


